DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A program generation device configured to generate an operation program of a robot apparatus including a robot and an operation tool, the program generation device comprising: a display part configured to display information related to generation of a program; and an input part where an operator operates an image displayed on the display part, wherein the display part displays the operation program, the operation program includes an operation symbol indicating an operation of the robot or the operation tool and an auxiliary symbol having a shape sandwiching the operation symbol or a shape surrounding the operation symbol in such a manner that at least one operation symbol is specified, the auxiliary symbol indicates control of adding an operation of the robot apparatus or control of correcting an operation of the robot apparatus defined by the operation symbol, the display part is configured to display a screen configured to set setting information related to control or an operation of the robot apparatus by selecting the operation symbol or the auxiliary symbol by the operator, and is formed in such a manner that the operator is enabled to set the setting information, and the display part displays the operation symbol and the auxiliary symbol so as to align the operation symbol and the auxiliary symbol in order of operations of the robot apparatus; a program generation device configured to generate an operation program of a robot apparatus including a robot and an operation tool, the program generation device comprising: a display part configured to display information related to generation of a program; and an input part where an operator operates an image displayed on the display part, wherein the display part displays the operation program, the operation program includes an operation symbol indicating an operation of the robot or the operation tool and an auxiliary symbol having a shape sandwiching the operation symbol or a shape surrounding the operation symbol in such a manner that at least one operation symbol is specified, the auxiliary symbol indicates predetermined control with respect to the operation by the operation symbol, the display part is configured to display a screen configured to set setting information related to control or an operation of the robot apparatus by selecting the operation symbol or the auxiliary symbol by the operator in such a manner that the operator is enabled to set the setting information, and the display part displays all of the operation symbol and the auxiliary symbol so as to align ali of the operation symbol and the auxiliary symbol in one row or one column in order of operations of the robot apparatus.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664